EXECUTION VERSION




THIRTEENTH AMENDMENT OF
2013 LOAN AND SECURITY AGREEMENT


THIS THIRTEENTH AMENDMENT OF 2013 LOAN AND SECURITY AGREEMENT (“Thirteenth
Amendment”) is made as of the 7th day of December, 2018 (the “Effective Date”)
by and among ADA-ES, INC., a Colorado corporation (“Borrower”), ADVANCED
EMISSIONS SOLUTIONS, INC., a Delaware corporation, as Guarantor (“ADES”), and
COBIZ BANK, a Colorado corporation, d/b/a COLORADO BUSINESS BANK (“Lender”).


RECITALS


A.    Borrower, ADES and Lender are parties to that certain 2013 Loan and
Security Agreement dated as of September 19, 2013 (as amended, supplemented,
modified and restated from time to time, the “Loan Agreement”).


B.    In accordance with the provisions of the Loan Agreement, Lender has agreed
to amend, for the benefit of Borrower and ADES, certain terms and conditions
contained in the Loan Agreement, as specifically provided herein.


C.     Other than as defined in this Thirteenth Amendment, all capitalized terms
used in this agreement without definition shall have the meanings given to such
terms in the Loan Agreement.


NOW THEREFORE, in consideration of the promises and covenants made by the
parties and contained in this Thirteenth Amendment, the parties agree to the
amendments set forth below as of the Effective Date:


1.Amendments to Definitions. The following definitions are added to Section 1.1
in alphabetical order as follows:
“Apollo Lenders” means, collectively, Apollo Credit Strategies Master Fund Ltd.,
Apollo A-N Credit Fund (Delaware), L.P, and any other lenders from time to time
party to the Apollo Loan Agreement.


“Apollo Loan Agreement” means that certain Term Loan and Security Agreement to
be entered into by ADES, Borrower, other Guarantors as defined therein, and the
Apollo Lenders dated as of December 7, 2018.


“Cobiz Collateral Depository Account” is defined in Section 6.15 hereof.


“Thirteenth Amendment Effective Date” means December 7, 2018.


2.    Section 2.8 entitled “Security Interest” is hereby amended and restated in
its entirety to read as follows:





--------------------------------------------------------------------------------

        


Security Interest. As security for the payment of the Obligations, now existing
or in the future incurred, and including any extensions or renewals or changes
in form of the Secured Line, and all costs and expenses of collection,
including, without limitation, attorneys’ fees, Borrower hereby grants to Lender
a Security Interest in and a lien upon the assets of Borrower listed below in,
to, or under which Borrower now has or hereafter acquires any right, title or
interest, whether present, future, or contingent (collectively, the
“Collateral”), as follows:
(a)    All of Borrower’s Accounts;
(b)        All contracts, agreements, leases, and other documents associated
with the AECI Leases to the extent they evidence the Accounts ;
(c)    The GS Guaranty to the extent it relates to the Accounts;
(d)    The Cobiz Collateral Depository Account; and
(e)    All proceeds, products, replacements, or substitutions of any of the
foregoing, in any form, including all proceeds received, due or to become due
from any sale, exchange or other disposition thereof, whether such proceeds are
cash or non-cash in nature, and whether represented by checks, drafts,
promissory note or other instruments for the payment of money.
Borrower shall report on the amount of Collateral on each Borrowing Base
Certificate.
3.    Financial Covenants. Section 6.13 entitled “Minimum EBITDA Covenant” is
hereby amended and restated in its entirety to read as follows:
Limitation on Distributions and Financial Covenants. As of the Effective Date
and for so long as any Obligations remain outstanding, Borrower and ADES shall
be in compliance in all respects with the obligations set forth in Section
4.3(f) and Section 4.4 of the Apollo Loan Agreement as in effect as of the
Thirteenth Amendment Effective Date.
4.    Depository Account. The following is added as a new Section 6.16:
Cobiz Collateral Depository Account. On or prior to January 11, 2019, Borrower
shall establish an additional depository account with Lender and shall cause all
Accounts constituting Collateral to be deposited into such account (the “Cobiz
Collateral Depository Account”).
5.    Guarantees. Section 7.5 is hereby amended by adding the following wording
to the end of such section.
Notwithstanding the immediately foregoing, the Borrower shall be permitted to
guaranty the Obligations (as defined in the Apollo Loan Agreement) incurred by
ADES under the Apollo Loan Agreement; provided, that the principal amount of
such loan does not exceed $70,000,000.


2



--------------------------------------------------------------------------------

        


6.    Use of Advances. The following is added as a new Section 7.10:
Use of Advances. Borrower shall not use any Advances to repay any amounts due or
owing under the Apollo Loan Agreement.
7.    Default. The following is added as a new Section 8.1(i) entitled “Event of
Default under the Apollo Loan Agreement” and a new Section 8.1(j) entitled
“Cessation of Operations”:
(i)    Event of Default under Apollo Loan Agreement. An “Event of Default” (as
defined in the Apollo Loan Agreement) has occurred under the Apollo Loan
Agreement.
(j)    Cessation of Operations. The operations at two or more of the refined
coal facilities leased under the Collateral have ceased.
8.    No Default. Borrower and ADES hereby certify to Lender that Borrower is in
full compliance with the provisions of the Loan Agreement, and that no Event of
Default will occur as a result of the effects of this Thirteenth Amendment.
9.    Release of Claims. Borrower and ADES hereby release and forever discharge
Lender, its affiliates, directors, officers, agents, employees, and attorneys
(“Lender Parties”) of and from any and all liability, suits, damages, claims,
counterclaims, demands, reckonings and causes of action, setoffs and defenses,
whether known or unknown, whether arising in law or equity, which any of
Borrower or ADES have, now have or may have in the future against Lender Parties
by reason of any acts, omissions, causes or things arising out of or in any way
related to this Thirteenth Amendment or the Loan Agreement existing or accrued
as of the date of this Thirteenth Amendment. This release shall survive the
termination of this Thirteenth Amendment. Borrower acknowledges that the
foregoing release is a material inducement to Lender's decision to extend to
Borrower the financial accommodations hereunder and has been relied upon by
Lender in its agreement to enter into this Thirteenth Amendment.
10.    Costs. Borrower will pay Lender's attorneys' fees for preparation of this
Thirteenth Amendment, only, and reasonable costs and expenses of Lender strictly
in connection therewith.
11.    Miscellaneous.
(a)    The paragraph headings used herein are intended for reference purposes
only and shall not be considered in the interpretation of the terms and
conditions hereof.
(b)    The terms and conditions of this Thirteenth Amendment shall be binding
upon and shall inure to the benefit of the parties hereto, their successors and
permitted assigns.
(c)    This Thirteenth Amendment may be executed in any number of counterparts,
and by Lender, ADES and Borrower on separate counterparts,


3



--------------------------------------------------------------------------------

        


each of which, when so executed and delivered, shall be an original, but all of
which shall together constitute one and the same agreement.
(d)    Except as expressly modified by this Thirteenth Amendment, the Loan
Agreement shall remain in full force and effect and shall be enforceable in
accordance with its terms.
(e)    This Thirteenth Amendment and the Loan Agreement constitute the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior negotiations, understandings, and
agreements between such parties with respect to such subject matter.
(f)    This Thirteenth Amendment, and the transactions evidenced hereby, shall
be governed by, and construed under, the internal laws of the State of Colorado,
without regard to principles of conflicts of law, as the same may from time to
time be in effect, including, without limitation, the Uniform Commercial Code as
in effect in the State of Colorado.
(Signatures on following page)


4



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Thirteenth Amendment as of the Effective Date.


 
ADA-ES, INC.,
 
a Colorado corporation
 
 
 
 
By:
/s/ Greg Marken
 
Name:
Greg Marken
 
Title:
Treasurer

 
ADVANCED EMISSIONS SOLUTIONS, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Greg Marken
 
Name:
Greg Marken
 
Title:
CFO





18043806

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Thirteenth Amendment as of the Effective Date.


 
COBIZ BANK,
 
a Colorado corporation,
 
d/b/a COLORADO BUSINESS BANK
 
 
 
 
By:
/s/ Ryan Theret
 
Name:
Ryan Theret
 
Title:
SVP





18043806